Citation Nr: 0210007	
Decision Date: 08/16/02    Archive Date: 08/21/02

DOCKET NO.  93-03 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the right upper extremity.

2.  Entitlement to service connection for a right eye 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veteran's Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Keith L. Spadafora, Associate Counsel


INTRODUCTION

The appellant (the veteran) had active service from February 
1956 to January 1958.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 1991 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, which denied 
entitlement to service connection for an eye disorder and 
residuals of frostbite.  This claim returns to the Board 
following remand in January 1995 and September 1997.


FINDINGS OF FACT

1.  The veteran is not shown by competent evidence to 
currently have any residuals of frostbite of his right upper 
extremity.

2.  The veteran is not shown by competent evidence to have an 
eye disorder that began in or is causally related to an 
incident of active service.


CONCLUSIONS OF LAW

1.  Residuals of a frostbite injury to the veteran's right 
upper extremity were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

2.  An eye disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that VA shall make 
reasonable efforts to notify a claimant of relevant evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  The Board finds that the 
September 1991 statement of the case and August 1992, March 
1996, January 1997 and April 2002 supplemental statements of 
the case specifically satisfy the requirements of 38 U.S.C.A. 
§ 5103 of the new statute in that they clearly notify the 
veteran of the pertinent laws and regulations and evidence 
necessary to substantiate his service connection claims.  The 
most recent supplemental statement of the case included 
consideration and notification of the VCAA.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Several 
attempts were made in 1977 and 1990 and again in 1992 to 
obtain the veteran's service medical records.  However, in 
response to the requests for the veteran's service medical 
records, the RO was notified that no service medical records 
are available in that they have been lost by fire.  Searches 
for service records, morning reports and Surgeon General's 
Office (SGO) reports were made but no reference to the 
veteran was found in either source except for morning reports 
showing a unit transfer and change of military occupational 
specialty (MOS) in August 1957.  The veteran has been 
afforded VA examinations with regard to his service 
connection claims.  Specifically, the veteran has been 
examined for residuals of frostbite in May 1999, August 1995 
and April 1992 and for his eye disorder in May 1992.  VA 
medical records, private medical records and statements made 
by the veteran, his comrades and various private medical 
providers are contained in the veteran's claim file.  The 
Board thus finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  Further, the Board also notes that the statement 
and supplemental statements of the case advised the veteran 
of the evidence that had been obtained and considered.  There 
is no indication that there is any additional relevant 
competent evidence to be obtained either by the VA or by the 
veteran, and there is no other specific evidence to advise 
him to obtain.  Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002).  Accordingly, the Board concludes that 
the veteran's appeal is ready for disposition.

Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  In order to establish service connection 
for a claimed disability, the facts must demonstrate that a 
disease or injury resulting in current disability was 
incurred in the service or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 
(2001). 

Generally, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement. Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Residuals of frostbite of the right upper extremity

The veteran testified at a January 1992 RO hearing that while 
he was stationed in Greenland he suffered frostbite to his 
right shoulder in April 1957 after being exposed to extreme 
cold for a half-hour.  The veteran testified that he was 
treated at Thule Air Force Base, that he was in the hospital 
for two weeks and that he received additional treatment as an 
outpatient after his release from the hospital.  He indicated 
that he was reassigned to the Medical Corps because the 
strength he lost in his right arm and shoulder precluded him 
from doing his earlier assignment.  He also stated that after 
he was separated from service he was treated by private 
physicians who prescribed medication for his aches and pains.  
The veteran testified that he first sought medical attention 
from VA when he had diabetes in 1985.

Affidavits dated in March 1985 and October 1986 submitted by 
three comrades who served with the veteran contain statements 
that the veteran had pain in his shoulder and that he 
suffered a freeze-burn injury from exposure to the cold in 
April 1957.

The veteran submitted a June 1989 medical report from Juan 
Jose Felix, M.D., who noted the veteran's account of having 
suffered a post-freezing injury to his right upper extremity 
while stationed in Greenland in 1957.  Dr. Felix also set 
forth the veteran's reported history of symptoms of 
paresthesia, bouts of numbness and radicular pain in the 
right upper extremity down to his hand and complaints of 
difficulty in waist bending and raising his right arm above 
his shoulder level.  The veteran reported that after he was 
separated from service in 1962 he sought treatment with the 
VA hospital.  Dr. Felix noted that the veteran had a history 
of diabetes acidosis.  Dr. Felix provided diagnoses of 
cervicodorsal syndrome, with atrophy of the right upper 
extremity, post-freezing injury, frostbite to the medial 
aspect of the right forearm, deformity of the right hand, and 
partial atrophy of the right upper extremity. 

A February 1992 statement from Gaspar EncarnaciÓn, M.D., 
indicates that he treated the veteran in 1978 for 
uncontrolled diabetes, for which he referred the veteran to 
the VA hospital.  Dr. EncarnaciÓn also indicated that he 
treated the veteran for vasospasm and causalgia of the right 
arm, but does not indicate when this treatment was provided.

Outpatient and inpatient VA medical records from May 1978 to 
April 1992 indicate that the veteran was treated for diabetes 
mellitus and was seen in May 1984 for pain and swelling of 
the left shoulder, noted as bursitis by the examiner.  The 
veteran denied any incident of trauma but indicated that the 
pain was constant and worsened by lifting his arm above his 
shoulder.  A May 1984 x-ray report states that there is no 
significant bony or articular abnormality and no calcific 
density in the soft tissues of the shoulder girdle.

An April 1992 VA examination of the right shoulder and upper 
extremity was negative, except for generalized shoulder and 
upper extremity weakness.  The veteran had good peripheral 
pulses and there were no skin changes and no paresthesia.  
The veteran was provided a diagnosis of frostbite of the 
right shoulder and right upper extremity by history. 

Statements from Wallace Jimenez Mendoza, M.D., dated December 
1992 and April 1996, state that the veteran has frequent 
intense pain episodes at the right scapulohumeral joint that 
limits the movements of his right arm, which Dr. Mendoza 
indicated was due to frostbite the veteran had in service.  

The report from an August 1995 VA examination states the 
veteran had visible scars on the right arm and right shoulder 
and diminished pin-prick and smooth sensation diffusely in 
the arm and legs.  No muscle atrophy was noted or pathology 
found on the right shoulder.  The veteran was provided 
diagnoses of no pathology found in the right shoulder, 
frostbite of the right shoulder by history and clinical 
diabetic polyneuropathy. 

A second report from Dr. Felix, dated April 1996, provides 
diagnoses of cervicodorsal syndrome with atrophy of the right 
upper extremity, post freezing injury, frost bite to medial 
aspect of the right forearm, deformity of the right hand, 
partial atrophy of the right upper extremity and weakness in 
the right shoulder.  

In May 1999 the veteran underwent VA cold injury protocol 
examination of his right upper extremity and right shoulder.  
Examination did not reveal any abnormal objective findings 
concerning residuals of a frost bite injury; however the 
veteran had a subjective complaint of numbness and tingling.  
The examiner indicated that he reviewed the veteran's claim 
file, noting the evaluation by orthopedic surgeon Dr. Juan 
Jose Felix dated June 1989.  The examiner concluded that 
there was insufficient medical evidence to establish that any 
current right upper extremity disorder could be the result of 
the episode of frostbite in 1957 as conveyed by the veteran 
in his history.  

Eye disorder

At the January 1992 hearing the veteran provided testimony 
concerning his claim for service connection of a right eye 
disorder.  He testified that, while he was stationed in 
Greenland, he also suffered an injury to his right eye in 
1957 that occurred as he was cleaning a cannon.  He stated 
that he was using his right eye to make sure the cannon was 
being cleaned properly and that he burned his eye because of 
the cold temperature and because his eye came in contact with 
the metal.  He received treatment and his eye was bandaged 
for a month. 

Dr. Felix noted in his June 1989 medical report the veteran's 
complaint of loss of vision in his right eye and that the 
veteran's right eye was edematous with red sclera.  No 
diagnosis with regard to the veteran's eye was provided at 
that time.  

The veteran underwent a VA examination of his eyes in May 
1992.  The veteran's visual acuity was reported to be 20/40 
in the right eye and 20/20 in the left.  The veteran was 
diagnosed with right lower lid irregularity and mild 
blepharitis.  No etiology was provided with the examiner's 
diagnosis; however, the veteran's reported history of having 
trauma to his right eye in 1957 was noted.  

Dr. Mendoza's December 1992 statement indicates that the 
veteran had a known case of loss of vision in his right eye.  
No other information was provided with reference to the 
veteran's right eye.

Dr. Felix's April 1996 report sets forth the veteran's 
reported history of sustaining a severe burn injury in his 
right eye while firing a cannon in service.  No complaints in 
reference to the right eye were noted, but Dr. Felix stated 
that the veteran's right eye was swollen and that he had 
difficulty closing it.  The veteran was diagnosed with a 
lower lid irregularity and blepharitis of the right eye with 
loss of vision to be determined by ophthalmologist.

An April 1996 report from ophthalmologist, Hector Leon, M.D., 
shows that the veteran's corrected visual acuity was 20/25 in 
the right eye and 20/30 in the left.  The report also states 
that the veteran had prominent chorioretinal scars, 
paracentral of the right eye, and a background of diabetic 
retinopathy in both eyes and tear film deficiency of both 
eyes.  

Dr. Mendoza's April 1996 statement again provides that the 
veteran has a known case of limited vision per his right eye, 
but provides no other information in reference to the 
veteran's right eye.

An October 1999 eye examination by the visual impairment 
service team reported a history of snow blindness leading to 
phototoxic maculopathy.  After examination the diagnosis was 
diabetic retinopathy.  A similar history of snow blindness 
since 1957 was noted in July 2000, and diagnoses were cotton 
spot macular edema and proliferative diabetic retinopathy in 
the left eye and maculopathy of both eyes.

Analysis

The Board has considered all the evidence of record, 
including the veteran's lay statements and the medical 
evidence, as summarized in pertinent part above.  However, 
the Board finds that the preponderance of the evidence is 
against the claims for service connection of residuals of 
frostbite of the right upper extremity and eye disorder or 
right eye disorder.  Although the veteran's service medical 
records are not available, the evidence does not show that 
any chronic disability is the result of his claimed frostbite 
in service or injury in service to his right eye.

The Board recognizes that several lay statements have been 
presented from comrades who served with the veteran that 
refer to an incident in service where the veteran suffered 
frostbite or treatment of a shoulder injury.  The Board 
concedes that based upon the veteran's consistent account of 
cold exposure and the statements of his comrades, he may have 
suffered some type of injury while stationed in Greenland in 
1957.  However, the evidence of record does not indicate that 
any of the veteran's current claimed disabilities are related 
to the incident reported by the veteran as is required to 
show connection to service.  

With regard to the right upper extremity, it appears that the 
the veteran first sought treatment for right upper extremity 
problems approximately 20 years after service as reported in 
Dr. EncarnaciÓn's medical statement.  The record does not 
reflect any continuity of symptoms from service to that time, 
and the veteran's reports of such continuity are vague, at 
best.  Dr. EncarnaciÓn did not relate the veteran's condition 
to an incident of service.  Dr. Felix diagnosed a 
cervicodorsal syndrome affecting the right upper extremity 
and related to a postfreezing injury but this was based on 
the history as provided by the veteran, and Dr. Felix offered 
no basis for his conclusion.  Dr. Mendoza offered a like 
conclusion, also based on the history provided by the 
veteran.  It appears that neither physician reviewed the 
medical record.  It is apparent that the private physician's 
conclusions were based on the veteran's history of 
symptomatology since service, a history that is contradicted 
by the record.  As such, their opinions are of little 
probative value.  See Le Shore v. Brown 8 Vet. App. 406 
(1995) (medical history provided by a veteran and recorded 
without additional enhancement or analysis is not competent 
medical evidence).  

VA examinations in 1992 and 1995 resulted in diagnoses of 
frostbite of the right upper extremity by history only, and 
they did not relate any current disability to frostbite or 
injury in service.  The 1995 examiner related the veteran's 
current sensory deficit of the right upper extremity to 
diabetic polyneuropathy.  

The Board acknowledges the veteran's own written statements 
and the testimony he provided at the January 1992 hearing 
that he suffers from residuals of a frost bite injury to his 
upper extremity and an eye disorder that he maintains each 
had their origins in service.  However, with regard to the 
statements of the veteran, as well as those made by his 
comrades, they, as lay persons, are not qualified to offer 
any opinions regarding the diagnosis of or etiology of a 
medical condition.  Such a determination requires specialized 
medical knowledge or training and cannot be made by lay 
persons.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board finds that these opinions are not 
persuasive in relating the veteran's claimed disabilities to 
service.

Finally, regarding the veteran's claim of service connection 
for residuals of frostbite to the right upper extremity, the 
Board is most persuaded by the report of the May 1999 VA 
examination.  That examination was done for the purpose of 
determining whether or not the veteran had residuals of a 
cold injury.  To that end, the examiner reviewed the 
veteran's claims file and concluded that there was 
insufficient medical evidence to establish that any current 
right upper extremity disorder could be the result of the 
episode of frostbite in 1957 as conveyed by the veteran in 
his history.  The Board accords this opinion, based on the 
record, substantially greater weight than those of the 
private physicians' conclusory statements, and, therefore, 
finds that the preponderance of the evidence is against this 
claim.

The Board does not deny that the veteran currently suffers 
disorders of the right eye variously diagnosed; however, 
these were first indicated in 1989, 31 years after service, 
and none of the private medical providers, including Drs. 
Feliz and Mendoza, related any current condition to an 
incident of service.  Likewise, the report from Dr. Leon, an 
ophthalmologist, dated April 1996 indicates that the 
veteran's retinopathy is attributed to his diabetes.  Reports 
of treatment in October 1999 indicate the history apparently 
given by the veteran of snow blindness in service, but none 
of the diagnosed conditions were attributed to service or 
cold injury by the examiners; rather, the primary eye 
disability was attributed to diabetic retinopathy.  As no 
medical provider has related the veteran's current eye 
disability to service or an incident therein and the veteran 
is not competent to make such an association, the Board 
concludes that the competent evidence does not show that the 
claimed disability began in or is related to service. 

The Board has considered the benefit of the doubt rule in 
this case, but finds that there is not such a state of 
equipoise between the positive and negative evidence to 
permit a favorable determination in either claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55- 56 (1990).  In 
short, as there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's 
claims that would give rise to a reasonable doubt in favor of 
the veteran, the benefit-of-the-doubt rule is not applicable, 
and the appeal on these issues is denied.  See 38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to service connection for residuals of frostbite 
of the right upper extremity is denied.  

Entitlement to service connection for a right eye disorder is 
denied.




		
	HOLLY E. MOEHLMANN	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

